Case 2:19-cr-00219-EEF-JCW Document 98 Filed 12/18/19 Page 1 of 1
MINUTE ENTRY

WILKINSON, M.J.
DECEMBER 18, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL
VERSUS NO. 19-219
MARY WADE SECTION L

CRIMINAL ARRAIGNMENT

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT FPD: SAMUEL SCILLITANI

 

X_ASSISTANT U.S. ATTORNEY BRIAN KLEBBA

 

__ INTERPRETER SWORN

 

(TIME: M to M
X / READING OF THE SUPERSEDING INDICTMENT: READ @AVEDsuMmaRZED
X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY
_X / DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS
_X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
{DEFENDANT RELEASED ON ORIGINAL BOND

—/ BAIL SET AT

 

_/ DEFENDANT RELEASED ON NEW BOND

_/ OTHER:

 

NOTICE: X_/ PRE-TRIAL CONFERENCE: MARCH 23, 2020 AT 1:30 P.M.
BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON
_X/ TRIAL: MARCH 30, 2020 AT 8:30 A.M.

BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON

 

MJSTAR: 00:02.

 

 

 
